EXECUTION VERSION




Exhibit 10.01

--------------------------------------------------------------------------------



CONSENT, WAIVER AND THIRD AMENDMENT, dated as of June 22, 2017 (this
“Amendment”), to the CREDIT AGREEMENT, dated as of November 14, 2014, as amended
by the First Amendment, dated as of March 9, 2015 and amended by the Second
Amendment, dated as of February 19, 2016 (as further amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., an exempted limited company
incorporated under the laws of Bermuda (“Borrower”), TIME WARNER INC., a
Delaware corporation (“Time Warner” or “Guarantor”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and BNP
PARIBAS, as administrative agent (the “Administrative Agent”).
WHEREAS, the Lenders under the Existing Credit Agreement have previously
extended credit to Borrower under the Existing Credit Agreement;
WHEREAS, Guarantor and the Subsidiary Guarantors have entered into the Guarantee
in connection with the Existing Credit Agreement;
WHEREAS, pursuant to the Agreement and Plan of Merger dated as of October 22,
2016 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Merger Agreement”), among Guarantor, AT&T Inc., a Delaware
corporation (“AT&T”), West Merger Sub, Inc., a Delaware corporation (“Merger Sub
Corp”), and West Merger Sub II, LLC, a Delaware limited liability company
(including as it may be renamed in connection with the AT&T Transactions (as
defined below), “Merger Sub LLC”), Merger Sub Corp will merge with and into
Guarantor (the “Initial Merger”), and at the effective time of the Initial
Merger (the “First Effective Time”), the separate corporate existence of Merger
Sub Corp will cease and Guarantor will continue as the surviving corporation in
the Initial Merger and a wholly-owned subsidiary of AT&T;
WHEREAS, pursuant to the Merger Agreement, immediately following the First
Effective Time, Guarantor, as the surviving corporation in the Initial Merger,
will merge with and into Merger Sub LLC (the “Subsequent Merger” and, together
with the Initial Merger, the “AT&T Transactions”), and at the effective time of
the Subsequent Merger, the separate corporate existence of Guarantor will cease
and Merger Sub LLC will continue as the surviving company in the Subsequent
Merger and a wholly-owned subsidiary of AT&T;
WHEREAS, Guarantor has requested that the Lenders (a) consent to the AT&T
Transactions and waive any Default or Event of Default that may solely arise as
a result of the AT&T Transactions and (b) agree to amend the Existing Credit
Agreement to permit the Loans made to Borrower pursuant to the Existing Credit
Agreement to remain outstanding following the consummation of the AT&T
Transactions, on the terms and subject to the conditions set forth in the
Existing Credit Agreement as amended hereby, and to effect certain other changes
to the Existing Credit Agreement as set forth herein; and
WHEREAS, each Lender party hereto is willing to grant such consent and waiver
and agree to such amendments and certain other changes, in each case on the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Existing Credit Agreement.
SECTION 2.     Consent and Waiver. Each Lender party hereto hereby consents to
the AT&T Transactions and hereby waives any Default or Event of Default that may
solely arise as a result of the AT&T Transactions within one year following the
consummation of the AT&T Transactions, in each case so long as the AT&T
Transactions are consummated on or prior to the Termination Date (as defined in
the Merger Agreement).
SECTION 3.     Amendment of the Existing Credit Agreement. Effective as of the
Third Amendment Effective Date (as defined below), the Existing Credit Agreement
is hereby amended as follows (the Existing Credit Agreement, as so amended,
being referred to herein as the “Credit Agreement”):
(a)     Section 1.01 of the Existing Credit Agreement is hereby amended by:
(i)     inserting the following new defined terms in appropriate alphabetical
order:
“AT&T Termination Date” means the “Termination Date”, as such term is defined in
the Agreement and Plan of Merger dated as of October 22, 2016, among Guarantor,
AT&T Inc., a Delaware corporation, West Merger Sub, Inc., a Delaware
corporation, and West Merger Sub II, LLC, a Delaware limited liability company,
as the same may be amended, supplemented or otherwise modified from time to
time.
“AT&T Transactions” has the meaning assigned to such term in the Third
Amendment, so long as the AT&T Transactions are consummated on or prior to the
AT&T Termination Date.


1



--------------------------------------------------------------------------------





(ii)     amending the definition of “Applicable Rate” by (A) inserting the
parenthetical “(or, following the consummation of the AT&T Transactions, Fitch)”
in the first paragraph thereof immediately after the word “Moody’s”, (B)
inserting “& Fitch” immediately following “S&P” in the heading of the first
column in the ratings-based rate grid and (C) replacing the final paragraph
thereof with the following:
“For purposes of determining the Applicable Rate (A) if, prior to the
consummation of the AT&T Transactions, either Moody’s or S&P shall not have in
effect a relevant Rating (other than by reason of the circumstances referred to
in clause (D) of this definition), then the Rating assigned by the other rating
agency shall be used; (B) if the relevant Ratings assigned by Moody’s (or,
following the consummation of the AT&T Transactions, Fitch) and S&P shall fall
within different Categories, the Applicable Rate shall be based on the higher of
the two Ratings unless one of the two Ratings is two or more Categories lower
than the other, in which case the Applicable Rate shall be determined by
reference to the Category next below that of the higher of the two Ratings; (C)
if, following the consummation of the AT&T Transactions, either Fitch or S&P
shall not have in effect a relevant Rating (other than by reason of the
circumstances referred to in clause (D) of this definition), then the Rating
assigned by the other rating agency shall be used; (D) if any rating agency
shall cease to assign a relevant Rating solely because Time Warner elects not to
participate or otherwise cooperate in the ratings process of such rating agency,
the Applicable Rate shall not be less than that in effect immediately before
such rating agency’s Rating for Time Warner became unavailable; and (E) if the
relevant Ratings assigned by Moody’s, S&P or Fitch shall be changed (other than
as a result of a change in the rating system of Moody’s, S&P or Fitch), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If (a)
the rating system of Moody’s, S&P or Fitch shall change, (b) each of Moody’s and
S&P and, following the consummation of the AT&T Transactions, Fitch shall not
have in effect a relevant Rating (other than by reason of the circumstances
referred to in clause (D) of this definition) or (c) any applicable rating
agency shall cease to be in the business of rating corporate debt obligations,
Time Warner and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency, and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.”
(iii)     amending and restating the following definitions in their respective
entireties to read as follows:
“Change in Control” means a Person or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), other than, following the
consummation of the AT&T Transactions, AT&T Inc. and its Subsidiaries and their
respective successors and assigns, acquiring or having beneficial ownership (it
being understood that a tender of shares or other equity interests shall not be
deemed acquired or giving beneficial ownership until such shares or other equity
interests shall have been accepted for payment) of securities (or options to
purchase securities) having a majority or more of the ordinary voting power of
Guarantor (including options to acquire such voting power).
“Defaulting Lender” means any Lender that (a) shall have become the subject of a
bankruptcy or insolvency proceeding, or shall have taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding; (b) shall have had a receiver, conservator, trustee or
custodian appointed for it, or shall have taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such appointment,
or shall have a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
or (c) shall have become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition by a Governmental Authority or an instrumentality thereof of any
equity interest in such Lender or a parent company thereof.
“S&P” means S&P Global Ratings.
“Third Amendment” means the Consent, Waiver and Third Amendment to this
Agreement, dated as of June 22, 2017.
“Time Warner” or “Guarantor” has the meaning assigned to such term in the
preamble of this Agreement; provided, however, that following the consummation
of the AT&T Transactions, “Time Warner” or “Guarantor” shall mean West Merger
Sub II, LLC, a Delaware limited liability company, as it may be renamed in
connection with the AT&T Transactions, as the successor to Time Warner Inc.
(iv)     amending the definition of “Material Subsidiary” by replacing the
phrase “filed with the SEC” in each of clauses (a), (b) and (c) thereof with the
phrase “furnished hereunder”.
(b)     Section 1.04 of the Existing Credit Agreement is hereby amended by
inserting the following at the end of the first sentence thereof: “; provided
further that whether a lease constitutes a capital lease or an operating lease
shall be determined based on GAAP as in effect on the date of this Agreement,
notwithstanding any modification or interpretative change thereto after the date
of this Agreement, unless Guarantor elects otherwise prior to the effective date
of such modification or interpretative change in GAAP by notice to the
Administrative Agent”.
(c)     Section 2.10 of the Existing Credit Agreement is hereby amended by
replacing “November 1, 2017” in each of clauses (a) and (b) thereof with “August
1, 2017”.
(d)     Section 3.02 of the Existing Credit Agreement is hereby amended by
inserting the phrase “or other organizational” immediately following the phrase
“The Transactions are within the Credit Parties’ corporate” and the phrase “have
been duly authorized by all necessary corporate”.
(e)     Section 5.01(a) of the Existing Credit Agreement is hereby amended by
inserting the following at the end thereof: “provided further that, following
the consummation of the AT&T Transactions, the financial statements required to
be furnished pursuant to this clause (a) need not be audited, shall present
income taxes on a basis consistent with being a wholly-owned subsidiary
(including, where appropriate, reflecting the proportionate allocation of items
determined on a consolidated, unitary or combined basis), need not contain a
statement of stockholders’ equity and may contain limited footnote disclosure
and shall be certified by one of Guarantor’s Financial Officers as presenting
fairly in all material respects the financial condition and results of
operations of Guarantor and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (unless otherwise provided
herein);”.


2



--------------------------------------------------------------------------------





(f)     Section 5.01(b) of the Existing Credit Agreement is hereby amended by
(A) replacing “60 days” with “70 days” and (B) inserting the following at the
end thereof: “provided further that, following the consummation of the AT&T
Transactions, the financial statements required to be furnished pursuant to this
clause (b) need not contain a statement of stockholders’ equity and shall
present income taxes on a basis consistent with being a wholly-owned subsidiary
(including, where appropriate, reflecting the proportionate allocation of items
determined on a consolidated, unitary or combined basis);”.
(g)     Section 5.01(c) of the Existing Credit Agreement is hereby amended by
inserting the following at the end thereof: “provided that, so long as the Time
Warner Credit Agreement remains in effect and each Lender shall be a lender
thereunder, Guarantor shall not be required to furnish such certificate”.
(h)     Section 5.01(d) of the Existing Credit Agreement is hereby amended by
inserting the following at the end thereof: “provided that, following the
consummation of the AT&T Transactions, Guarantor shall not be required to
furnish copies of any periodic and other reports, proxy statements and other
materials distributed by Guarantor to its security holders generally, unless
such reports, proxy statements and other materials are filed with the SEC or
with any national securities exchange;”.
(i)     Section 5.01(g) of the Existing Credit Agreement is hereby amended by
replacing the clause “(without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit)” with the following clause: “(except with respect to the financial
statements for the fiscal year ended December 31, 2017 relating to Borrower’s
ability to repay at maturity in November 2018 or refinance this Agreement,
without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit)”.
(j)     Section 6.04(a) of the Existing Credit Agreement is hereby amended by
inserting the following at the end thereof: “; provided further that any merger,
consolidation, sale, transfer, lease or other disposition by Guarantor
consummated in connection with the AT&T Transactions on or prior to the AT&T
Termination Date shall be permitted under this Section 6.04(a)” at the end
thereof.
(k)     Section 6.07 of the Existing Credit Agreement is hereby amended by
(A) designating clause (e) thereof as clause (f) thereof, (B) designating
clause (d) thereof as clause (e) thereof and (C) inserting as a new clause (d)
thereof “(d) transactions between Guarantor or any of its Restricted
Subsidiaries, on the one hand, and AT&T Inc. or any of its Subsidiaries, on the
other hand,”.
(l)     Section 9.04(a) of the Existing Credit Agreement is hereby amended by
inserting the following at the end of the first sentence thereof: “, other than,
in the case of Guarantor, as a matter of law upon the consummation of the AT&T
Transactions”.
(m)     Section 9.15 of the Existing Credit Agreement is hereby amended by
inserting the following sentence at the end thereof: “Guarantor shall use its
commercially reasonably efforts to provide the Administrative Agent, prior to or
promptly following the consummation of the AT&T Transactions, with customary
“know your customer” information regarding West Merger Sub II, LLC as may be
reasonably requested by the Administrative Agent.”.
(n)     The Existing Credit Agreement is hereby amended by inserting the
following new section at the end thereof:
“SECTION 9.17. Post-AT&T Transactions Deliveries. Promptly following the
consummation of the AT&T Transactions, and in any event within 30 days thereof,
Time Warner shall deliver to the Administrative Agent (a) an assumption
agreement (the “Assumption Agreement”) in substantially the form of Exhibit D;
(b) a good standing certificate of Time Warner as of a recent date; (c) a
customary secretary’s certificate, attaching (i) the certificate of
incorporation, certificate of formation or other organizational document of Time
Warner, (ii) the by-laws, operating agreement or other governing document of
Time Warner, (iii) the written consent or resolutions authorizing the Assumption
Agreement and (iv) an incumbency certificate or attestation; and (d) a customary
opinion of counsel  to Time Warner with respect to the Assumption Agreement.”
(o)     The Existing Credit Agreement is hereby amended by inserting the form of
Exhibit D attached hereto as Exhibit D to the Existing Credit Agreement.
SECTION 4.     Representations and Warranties. (a) Each of Borrower and
Guarantor, as applicable, hereby represents and warrants as to itself only (and
not as to the other) that (i) this Amendment is within such Person’s corporate
powers and has been duly authorized by all necessary corporate and, if required,
stockholder action of such Person, (ii) this Amendment has been duly executed
and delivered by such Person, (iii) this Amendment constitutes a legal, valid
and binding obligation of such Person, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (iv) as of the date hereof, no Default or Event of Default has
occurred and is continuing (provided that Guarantor is only making this
representation on behalf of itself and its Restricted Subsidiaries and the
Defaults or Events of Default attributable to itself and its Restricted
Subsidiaries and not with respect to any Defaults or Events of Default
attributable to Borrower and its Subsidiaries, and Borrower is only making this
representation on behalf of itself and its Subsidiaries and the Defaults or
Events of Default attributable to itself and its Subsidiaries and not with
respect to any Defaults or Events of Default attributable to Guarantor and its
Restricted Subsidiaries) and (v) the representations and warranties of such
Person set forth in Article III of the Existing Credit Agreement (including, for
the avoidance of doubt, Section 3.04(c), but the reference to December 31, 2014
therein shall be deemed to be December 31, 2016) and in the other Credit
Documents are true and correct in all material respects (unless any such
representation of warranty is already qualified by materiality, in which case,
such representation or warranty is true and correct in all respects) on and as
of the date hereof, with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (unless any such representation
of warranty is already qualified by materiality, in which case, such
representation or warranty is true and correct in all respects) as of such
earlier date. Borrower represents and warrants that since December 31, 2016,
there has been no material adverse change in the business, assets, operations or
financial condition of Borrower and its consolidated subsidiaries, taken as a
whole.
SECTION 5.     Effectiveness. This Amendment shall become effective as of the
first date (the “Third Amendment Effective Date”) on which:
(a)     the Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the authorized signatures of Borrower,
Guarantor and Lenders constituting Required Lenders;


3



--------------------------------------------------------------------------------





(b)     the Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Annex I hereto, duly executed and
delivered by each party thereto; and
(c)     the Administrative Agent shall have received a copy of amendments in
substantially the form as this Amendment to the Credit Agreement, dated as of
September 30, 2015, among the Borrower, Guarantor, the lenders party thereto and
BNP Paribas, as Administrative Agent (except for the inclusion of customary EU
bail-in provisions in such amendment) and the Credit Agreement, dated as of
February 19, 2016, among CME BV, Borrower, Guarantor, the lenders party thereto
and BNP Paribas, as Administrative Agent, each duly executed by the parties
thereto,
The Administrative Agent shall notify Borrower, Guarantor, CME BV and the
Lenders of the Third Amendment Effective Date, and such notice shall be
conclusive and binding.
SECTION 6.     Costs and Expenses. Guarantor and/or Borrower shall pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
in connection with this Amendment to the extent required by Section 9.03 of the
Existing Credit Agreement.
SECTION 7.     Effect of this Amendment. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Existing Credit Agreement or any
other Credit Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Credit Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Credit Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Credit Document in similar or different
circumstances.
(b)     Each Credit Party agrees that all of its obligations, liabilities and
indebtedness under each Credit Document, including guarantee obligations under
the Guarantee, shall remain in full force and effect, in accordance with
applicable law, on a continuous basis after giving effect to this Amendment.
(c)     On and after the Third Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”,
“hereof” and words of similar import shall, unless the context otherwise
requires, refer to the Existing Credit Agreement as amended hereby, and each
reference to the Credit Agreement in any other Credit Document shall be deemed
to be a reference to the Existing Credit Agreement as amended hereby.
SECTION 8.     Interpretation. This Amendment shall constitute a Credit Document
for the purposes of the Credit Agreement and the other Credit Documents.
SECTION 9.     Governing Law; Jurisdiction; Consent to Service of Process.
(a)     This Amendment shall be construed in accordance with and governed by the
law of the State of New York.
(b)     Each party to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to the Credit Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c)     Each party to this Amendment hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Amendment in any court
referred to in paragraph (b) of this Section 9. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)     Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Existing Credit
Agreement. Nothing in this Amendment will affect the right of any party to this
Amendment to serve process in any other manner permitted by law.
SECTION 10.     Miscellaneous. Sections 9.01, 9.04(a), 9.05, 9.06, 9.07, 9.10,
9.11 and 9.13 of the Existing Credit Agreement shall be applicable to this
Amendment as though set forth herein, mutatis mutandis.
[Signature page follows]




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.


 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., as Borrower
 


By:


/s/ David Sturgeon
Name: David Sturgeon
Title: Chief Financial Officer



[Signature Page to Third Amendment]

--------------------------------------------------------------------------------







 
TIME WARNER INC., as Guarantor
 


By:


/s/ Edward B. Ruggiero
Name: Edward B. Ruggiero
Title: Senior Vice President & Treasurer





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------






 
BNP PARIBAS, as Administrative Agent and as a Lender
 


By:


/s/ Nicole Rodriguez
Name: Nicole Rodriguez
Title: Director

 


By:


/s/ Gregoire Poussard
Name: Gregoire Poussard
Title: Vice President











[Signature Page to Third Amendment]

--------------------------------------------------------------------------------







 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
 


By:


/s/ Bruno Pezy
Name: Bruno PEZY
Title: Managing Director

 


By:


/s/ Charlotte de Parseval
Name: Charlotte de PARSEVAL
Title: Vice President





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------






 
SOCIÉTÉ GENERALE, as a Lender
 


By:


/s/ Shelley Yu
Name: Shelley Yu
Title: Director





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------






 
MIZUHO BANK, LTD, as a Lender
 


By:


/s/ Daniel Guevara
Name: Daniel Guevara
Title: Authorized Signatory



    


[Signature Page to Third Amendment]

--------------------------------------------------------------------------------






 
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 


By:


/s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------






 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 


By:


/s/ Matthew Antioco
Name: Matthew Antioco
Title: Vice President





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------






ANNEX I TO
THIRD AMENDMENT


ACKNOWLEDGMENT AND CONSENT
Reference is made to the
CONSENT, WAIVER AND THIRD AMENDMENT, dated as of June 22, 2017 (the
“Amendment”), to the CREDIT AGREEMENT, dated as of November 14, 2014, as amended
by the First Amendment, dated as of March 9, 2015 and amended by the Second
Amendment, dated as of February 19, 2016 (as further amended by the Amendment,
the “Credit Agreement”), among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., an
exempted limited company incorporated under the laws of Bermuda, TIME WARNER
INC., a Delaware corporation, the several banks and other financial institutions
from time to time party thereto (the “Lenders”) and BNP PARIBAS, as
administrative agent. Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement are used herein as therein defined.
Guarantor and each of the Subsidiary Guarantors hereby (a) consent to the
transactions contemplated by the Amendment and (b) acknowledge and agree that
the guarantees made by such party contained in the Guarantee are, and shall
remain, in full force and effect, in accordance with applicable law, on a
continuous basis after giving effect to the Amendment.
CME BV hereby (a) consents to the transactions contemplated by the Amendment and
(b) acknowledges and agrees that the guarantees contained in the CME BV
Guarantee are, and shall remain, in full force and effect, in accordance with
applicable law, on a continuous basis after giving effect to the Amendment.




A-I-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of the date first written above.
 
TIME WARNER INC., as Guarantor
 






By:






                                                               
Name: Edward B. Ruggiero
Title: Senior Vice President & Treasurer

 
HISTORIC TW INC., as Subsidiary Guarantor
 






By:






                                                               
Name: Edward B. Ruggiero
Title: Senior Vice President & Treasurer

 
TURNER BROADCASTING SYSTEM, INC., as Subsidiary Guarantor
 






By:






                                                               
Name: Edward B. Ruggiero
Title: Senior Vice President & Assistant Treasurer

 
HOME BOX OFFICE INC., as Subsidiary Guarantor
 






By:






                                                               
Name: Edward B. Ruggiero
Title: Senior Vice President & Assistant Treasurer









[Signature Page to Acknowledgment]

--------------------------------------------------------------------------------








 
CME Media Enterprises B.V.
 






By:






                                                               
Name: Gerben van den Berg
Title: Attorney for Alphons van Spaendonck, Managing Director

 






By:






                                                               
Name: Pan-Invest B.V.
Represented by: Dennis Kramer
Title: Managing Director



[Signature Page to Acknowledgment]

--------------------------------------------------------------------------------






EXHIBIT D


FORM OF ASSUMPTION AGREEMENT
Reference is made to the
CREDIT AGREEMENT, dated as of November 14, 2014, as amended by the FIRST
AMENDMENT, dated as of March 9, 2015, as amended by the SECOND AMENDMENT, dated
as of February 19, 2016 and as amended by the CONSENT, WAIVER AND THIRD
AMENDMENT, dated as of June 22, 2017 (as further amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), among
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., an exempted limited company
incorporated under the laws of Bermuda, TIME WARNER INC., a Delaware corporation
(“Time Warner”), the several banks and other financial institutions from time to
time party thereto and BNP PARIBAS, as administrative agent (the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
given in the Credit Agreement.
Pursuant to an Agreement and Plan of Merger, dated as of October 22, 2016 (the
“Merger Agreement”), by and among Time Warner Inc., AT&T Inc., West Merger Sub,
Inc. and [West Merger Sub II, LLC] (“Successor Time Warner”), Successor Time
Warner filed a certificate of merger with the Secretary of State of the State of
Delaware, pursuant to which Time Warner Inc. merged with and into Successor Time
Warner, with Successor Time Warner being the surviving corporation (the
“Merger”).
This Assumption Agreement is being delivered pursuant to Section 9.17 of the
Credit Agreement to evidence the assumption by Successor Time Warner of all of
the obligations of Time Warner Inc. under the Credit Agreement, the Time Warner
Guarantee and the other Credit Documents and to provide for the substitution of
Successor Time Warner for Time Warner Inc. under the Credit Agreement, the Time
Warner Guarantee and the other Credit Documents. Accordingly, Successor Time
Warner hereby agrees as follows:
Section 1. Assumption. Without limiting the assumption of the obligations of
Time Warner Inc. by Successor Time Warner that occurs by operation of law upon
consummation of the Merger, effective as of the effective time of consummation
of the Merger, Successor Time Warner hereby (i) agrees that references to Time
Warner Inc. under the Credit Agreement, the Time Warner Guarantee and the other
Credit Documents shall be references to Successor Time Warner, as successor to
Time Warner Inc. pursuant to the Merger, and (ii) acknowledges and agrees that
it has assumed of all the rights, liabilities and obligations of Time Warner
under the Credit Agreement, the Time Warner Guarantee and the other Credit
Documents and hereby acknowledges and agrees that it shall be unconditionally
bound by all the provisions of the Credit Agreement, the Time Warner Guarantee
and the other Credit Documents as “Time Warner” or a “Credit Party” (as
applicable) thereunder.
Section 2. Representations and Warranties. Without limiting the generality of
the foregoing, Successor Time Warner hereby represents and warrants to the
Administrative Agent that:


(i)    Successor Time Warner is duly organized, validly existing and in good
standing under the laws of the State of Delaware. Successor Time Warner has all
requisite power and authority under its organizational documents to carry on its
business as now conducted;


(ii)    This Assumption Agreement has been duly executed and delivered by
Successor Time Warner and constitutes a legal, valid and binding obligation of
Successor Time Warner, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and


(iii)    the representations and warranties made by Time Warner Inc. in Article
III of the Credit Agreement (except for the representations and warranties in
Section 3.04(c), 3.06 and 3.10) and in the other Credit Documents are true and
correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct in all
material respects as of such earlier date.
Section 3. Miscellaneous.


3.01 Notices. As of the date hereof, all notices to Time Warner pursuant to the
Credit Agreement should be directed to Successor Time Warner at the following
address:


[_________________________]




3.02 Amendments, Etc. Except as otherwise expressly provided in this Assumption
Agreement, any provision of this Assumption Agreement may be modified or
supplemented only by an instrument in writing signed by Successor Time Warner
and the Administrative Agent.


3.03
Governing Law; Jurisdiction; Consent to Service of Process.

(a)     This Assumption Agreement shall be construed in accordance with and
governed by the law of the State of New York.
(b)     Each party to this Assumption Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to the Credit Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.


1



--------------------------------------------------------------------------------





(c)     Each party to this Assumption Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Amendment in
any court referred to in paragraph (b) of this Section 3.03. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)     Each party to this Assumption Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01 of the Credit
Agreement. Nothing in this Assumption Agreement will affect the right of any
party to this Assumption Agreement to serve process in any other manner
permitted by law.
3.04 Miscellaneous. Sections 9.01, 9.04(a), 9.05, 9.06, 9.07, 9.10, 9.11 and
9.13 of the Credit Agreement shall be applicable to this Assumption Agreement as
though set forth herein, mutatis mutandis.


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Successor Time Warner has caused this Assumption Agreement
to be duly executed by an authorized officer as of the date first above written.
 
[WEST MERGER SUB II, LLC], as Successor Time Warner,
 






By:






                                                               
Name:
Title:







Accepted and Agreed:
BNP PARIBAS, as Administrative Agent






By:






                                                               
Name:
Title:







By:






                                                               
Name:
Title:









[Signature Page to Assumption Agreement]